Citation Nr: 0700714	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental illness, to 
include schizophrenia and anti-social personality disorder.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 2002 to 
October 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
any mental illness, to include schizophrenia and anti-social 
personality disorder.


FINDINGS OF FACT

1.  Service medical records reflect the appellant was 
diagnosed with anti-social personality disorder and 
malingering during active military service.

2.  Personality disorders are not considered disabilities for 
purposes of service connection.

3.  A diagnosis of schizophrenia was rendered in March 2004, 
two years following separation from service.

4.  Medical evidence of record reflects that a psychosis was 
not diagnosed during service or within one year following the 
appellant's separation from active service.


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is denied 
as a matter of law.  
38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006).

2.  A mental illness, to include schizophrenia, was not 
incurred in or aggravated by active military duty, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in March 2004.  
In correspondence dated in March 2004 he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in June 2006.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  


Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends he is entitled to service connection for 
mental illnesses, including schizophrenia and an anti-social 
personality disorder.  

Service medical records show no treatment or diagnosis of 
schizophrenia or other mental illness.  The records do, 
however, reflect hospitalization and treatment for anti-
social behavior beginning in August 2002.  An August 2002 
psychiatry record indicates the appellant did not have a 
treatable mental disorder, but rather a long-standing 
disorder of character and behavior highly unsuitable for 
continued service in the military.  September 2002 records 
reveal confirmed diagnoses of anti-social personality 
disorder and malingering, which lead to the veteran's 
discharge from military service in October 2002.  

As a preliminary matter the Board notes that personality 
disorders are deemed to be congenital or developmental 
abnormalities.  They are not considered to be disabilities 
for the purposes of service connection. See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  Thus, under 
the circumstances here presented, there is no legal basis 
upon which the veteran can establish entitlement to service 
connection for an anti-social personality disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As it relates to service connection for any other mental 
illness, to include schizophrenia, the Board finds the 
veteran's claim for service connection is not warranted.  As 
noted there must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The record shows that schizophrenia is the only 
mental illness which the appellant is currently diagnosed 
with.  Significantly, the Board notes that this disorder was 
not diagnosed in service, or during the first post-service 
year.  

VA outpatient treatment records reflect the appellant 
exhibited increasingly bizarre behavior beginning in February 
2004.  March 2004 treatment records reflect an initial 
diagnosis of schizophrenia.  That diagnosis was later 
confirmed at a June 2004 VA examination.  The Board observes 
that there is no competent medical opinion of record which 
establishes a nexus between the appellant's schizophrenia, 
first shown in 2004, and his brief period of military 
service, ending in 2002.  

The record contains an October 2004 written statement from 
the appellant's private physician, who indicates that he 
suspects that the appellant had signs of schizophrenia 
(paranoia and grandiosity) during military service, and not 
purely anti-social behavior.  He further states that he 
cannot prove this as he neither treated nor examined the 
appellant during his military service.  This physician's 
opinion is speculative in nature, and thus not sufficiently 
probative to establish that the veteran's current 
schizophrenia did manifest in service.  The Board notes that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

As noted, service connection for certain chronic disorders, 
including psychoses, may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2006).  
Here, schizophrenia was not diagnosed until March 2004, 
shortly after he first exhibited signs and symptoms in 
February 2004.  As the evidence does not show a diagnosis of 
schizophrenia until nearly two years after the appellant had 
separated from service, service connection for schizophrenia 
may not be presumed.  38 C.F.R. 
§§ 3.307, 3.309 (2006).

On the basis of the foregoing, the Board finds that service 
connection for anti-social personality disorder is precluded 
as a matter of law.  In addition, the criteria for service 
connection for schizophrenia or any other mental illness have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for any mental illness, to include 
schizophrenia and anti-social personality disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


